On April 15, 2003, the defendant was sentenced for violation of the conditions of a suspended sentence as follows: GROUP B: Counts VII and XV: Eight (8) years, six (6) months in the Montana State Prison on each count, for the offenses of Deceptive Practices, a felony, to run concurrently with each other. The Defendant shall receive credit for one (1) year, six (6) months for time served while on probation. GROUP C: Counts I. II & IV: Nine (9) years in the Montana State Prison on each count, for the offenses of Issuing Bad Checks, a felony, to run concurrently with each other; Counts V & VIII: Nine (9) years in the Montana State Prison on each count, for the offenses of Deceptive Practices, a felony, to run concurrently with each other and with the sentences imposed on Counts I, II & IV. All of the sentences imposed in Group C shall run consecutively to the sentences imposed in Group B. GROUP D: Counts IX & XVI: Nine (9) years in the Montana State Prison on each count for the offenses of Theft, a felony, to run concurrently with each other and consecutively to the sentences imposed in Group C.
On October 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was fdrther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient due to the fact that Defendant was given credit of five (5) months and one (1) day while Defendant was in the Missoula County Jail while awaiting revocation proceedings and sentencing. However, the Defendant was also held on a “Hold for Butte” order in relation to the probation revocation proceedings for thirty-nine (39) days. The Defendant was not held in the Butte-Silver Bow County Jail on any other charges. This time was not credited in the April 15, 2003 judgment.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be remanded to the district court for the district court *97to correct the credit for time served to show an additional credit of 39 days for time served, for a total of 187 days credit for time served in the Missoula County Jail and the Butte-Silver Bow County Jail.
DATED this 9th day of November, 2006.
The Division finds that the reasons advanced for modification to the remainder of the sentence are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive. Therefore, it is the unanimous decision of the Sentence Review Division that the remainder of the sentence shall be affirmed.
Done in open Court this 6th day of October, 2006.
Alt. Chairperson, Hon. Randal Spaulding, Member, Hon. Katherine Irigoin and Alt. Member, Hon. Russell Fagg.